978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence E. WINSTON, Plaintiff-Appellant,v.HENRICO COUNTY BOARD OF SUPERVISORS;  Donald L. Boswell,Sheriff of Henrico County;  Roland T. Baehr, Chief Deputy ofHenrico County; Merle H. Bruce, Jr., Chief Jailor of HenricoCounty, Defendants-Appellees.
No. 92-6628.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Clarence E. Winston, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Clarence E. Winston appeals from the district court's order dismissing his civil complaint as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Winston v. Henrico County Board of Supervisors, CA-92-317-AM (E.D. Va.  May 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED